Fourth Court of Appeals
                                San Antonio, Texas
                                     August 14, 2017

                                   No. 04-17-00182-CR

                                    Darnell ROGERS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR12728
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER

       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on August 7, 2017. See TEX. R. APP. P. 38.6(a). On the due date,
Appellant filed a second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED; the brief is due on September 8, 2017. No further
extension of time will be granted absent extenuating circumstances.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk